The opinion of the court was delivered, February 10th 1868, by
Agnew, J.
It is useless to examine in detail the errors assigned to the admission of the evidence. In substance they all come down to the same thing, that the officers of the United States engaged in the mustering in of volunteers cannot be called to prove their own acts and official papers, and that others who were actually present participating in the proceeding of putting in the *109volunteers and obtaining tbe credits to the township of Chapman, and who saw and heard the mustering officers take them in and give their official papers evidencing their official acts, cannot make the same proof; and that these documents when' thus clearly and fully proved cannot be put in evidence after the facts they evidence have been thus fully proved by the officers or by those who were actually present and knew them to take place. Clearly they were evidence to go to the jury, leaving them to be disproved if the plaintiff could do so. When officers acting in the capacity these were, known to the whole community, recognised by the public at large as lawfully engaged in a great public service of momentous importance, and whose want of authority would be at once challenged, and yet was doubted by no one, are thus engaged in the public service, their official character, especially when proved by themselves or their associates, should be assumed as existing at least in a primá facie degree. For all the purposes of this case they were to be deemed officers de facto in respect to the public, and it was only in this light the defendant was called upon to view them. We discover no error in the bills of exception.
Nor do we perceive any error in the answers of the court to the points. The copies of entries on the books of the War Department certified by Secretary Stanton were in no proper sense records importing absolute verity and were not conclusive evidence of the facts stated therein. In point of reliability they were not so veritable as were the original certificates óf the mustering officers, from whose reports these entries in the department were made. The court gave all the weight that was proper to these so-called records.
This is a sufficient notice of the errors assigned to the answers to the 1st, 2d, 4th and 6th points. The. answers to the 8th and 9th points properly referred the facts' to the jury. Perceiving no error in the record the judgment is affirmed.